  Case 21-01502      Doc 10   Filed 03/02/21 Entered 03/03/21 10:03:17            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:     21-01502
Jakari A. Mahonie                           )
                                            )              Chapter: 13
                                            )
                                                           Honorable A. Benjamin Goldgar
                                            )
                                            )
              Debtor(s)                     )

  ORDER GRANTING MOTION TO EXTEND TIME TO FILE SCHEDULES, PLAN, AND
                         OTHER DOCUMENTS

        THIS MATTER COMING ON TO BE HEARD on the Debtor's Motion to Extend Time to file
Remaining Schedules , Plan and other documents, due notice having been given, and the court being
fully advised, IT IS HEREBY ORDERED:

  The motion is granted. The debtor has until March 5, 2021 to file her remaining Schedules, Plan and
other documents.




                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: March 02, 2021                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
